PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 10,702,302
Williams, et al.
Issue Date:      July 7, 2020
Application No. 15/157,136
Filed: May 17, 2016    
Attorney Docket No. 355975.USU1(203-11041) 


: 
: ON REDETERMINATION OF
: PATENT TERM ADJUSTMENT
: 
:
: 



This is a response to applicants’ “Request for Reconsideration of Patent Term Adjustment and Petition for Extension of Time” filed on September 30, 2020, that is being treated as a petition under 37 CFR 1.705(b) requesting that the Office redetermine the patent term adjustment (PTA) of 440 days to 445 days.  The Office has redetermined the PTA to be 440 days. 

This redetermination of patent term adjustment is NOT the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).


Relevant Procedural History

On July 7, 2020, the patent issued with a PTA determination 440 days. On September 30, 2020, applicant  filed a “Request for Reconsideration of Patent Term Adjustment and Petition for Extension of Time” seeking an adjustment of the determination of 440 days. Applicants dispute the reduction to the patent term adjustment of 5 days for the filing of a Request for Continued Examination (RCE) May 13, 2019.  

Decision

Upon review, the USPTO finds that patentee is entitled to 440 days of PTA.

Applicants dispute the reduction to the patent term adjustment of 5 days for the filing of a RCE on May 13, 2019, three months and 5 days after a final Office action was mailed on February 8, 2019.  Specifically, applicant state, in pertinent part, that:

[a]pplicant respectfully notes that a Response to the Final Office Action was mailed on March 25, 2019 (“Response”) - before the two-month date of the Final Office Action. Since the Response was filed within the two-month date from the mailing of the Final Office Action, and the Advisory Action was mailed after the three-month date from the mailing of the Final 

Therefore, Applicant respectfully submits that the RCE fully satisfied the conditions of MPEP § 714.13, as the RCE was filed on the new three-month date, and Applicant did not fail to engage in reasonable efforts to conclude prosecution of the application.

For at least the reason presented above, Applicant respectfully submits that the Office has improperly attributed 5 days of Applicant delay as a failure to “engage in reasonable efforts to conclude prosecution of the application,” under 37 C.F.R. § 1.704. Accordingly, Applicant respectfully requests withdrawal of the 5 days of Applicant delay assessed against the ‘302 Patent.

Petition, filed September 30, 2020, pgs. 2-3.

Applicant’s argument has been considered, but is not persuasive. Section 2732 of the Manual of Patent Examining Procedure (MPEP) provides, in pertinent part, that:

[i]n addition, the three-month period in 35 U.S.C. 154(b)(2)(C)(ii) and 37 CFR 1.704(b) applies regardless of the period for reply set in the Office action or notice. For example, if an Office action sets a two-month period for reply (restriction requirement), the applicant may obtain a one-month extension of time under 37 CFR 1.136(a) before being subject to a reduction of patent term adjustment under 35 U.S.C. 154(b)(2)(C)(ii) and 37 CFR 1.704(b). If, however, an Office action sets a six-month period for reply, as is commonly set in applications subject to secrecy orders (see MPEP § 130), the applicant is subject to a reduction of patent term adjustment under 35 U.S.C. 154(b)(2)(C)(ii) and 37 CFR 1.704(b) if the applicant does not reply to the Office action within three months, notwithstanding that a reply may be timely filed six months after the mailing date of the Office action. If the last day of the three-month time period from the Office communication notifying the applicant of the rejection, objection, argument, or other request falls on a Saturday, Sunday, or federal holiday within the District of Columbia, then action, may be taken, or fee paid, on the next succeeding secular or business day without loss of any patent term adjustment under 37 CFR 1.704(b). See ArQule v. Kappos, 793 F.Supp2d 214 (D.D.C. 2011). 

	…

A reply under 37 CFR 1.116 to an Office action containing a final rejection must cancel or appeal each rejected claim and comply with all patentability requirements and objections as to form for each allowed claim. See 37 CFR 1.113(c). "In other words, a proper reply under § 1.113(c) to a final Office action must resolve all rejections or objections, otherwise it does not stop the three-month clock for assessing applicant delay" under 37 CFR 1.704(b). See Intra-Cellular Therapies, Inc. v. Matal, 2018 WL 852368, 1:17-CV-00776 (E.D. Va. 2018). Accordingly, an applicant can only stop the three-month clock under 37 CFR 1.704(b) by filing a compliant reply under 37 CFR 1.113(c), appealing the final rejection, or filing a request for continued examination. For example, 


As explained by MPEP § 2732, when applicant is responding to a final Office action, the period running under 37 CFR 1.704(b) is not tolled until applicant files a reply that is compliant with 37 CFR 1.113(c), which would include an amendment that places the application in condition for allowance, a Request for Continued Examination, or a Notice of Appeal.  A review of the application file record reveals that an “Amendment under 37 CFR 1.116” was filed in response to the final Office action on March 25, 2019, but the response failed to place the application in condition for allowance.  Applicant was apprised of this by an Advisory Action mailed May 13, 2019.  The period running under 37 CFR 1.704(b) was not tolled by the March 25, 2019, reply because it was not compliant with 37 CFR 1.113(c).  On May 13, 2019, applicant filed a Request for Continued Examination which tolled the period under 37 CFR 1.704(b) running against the application. The period of reduction to the patent term adjustment under 37 CFR 1.704(b) for the filing of an RCE May 13, 2019 (the reply that was compliant with 37 CFR 1.113(c), is 5 days, with said period beginning on May 9, 2019, the day after the date that is three months after the mailing of the final Office action, and ending on May 13, 2019, the date the reply that was compliant with 37 CFR 1.113(c) was filed.  

Overall PTA Calculation

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X


USPTO’s Calculation:				
	                         
361 + 84 + 0 – 0 – 5 = 440

Applicants’ Calculation:

361 + 84 + 0 – 0 – 0 = 445





Conclusion

Patentee is entitled to PTA of zero (0) days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 361 + 84 + 0 – 0 – 5 = 440.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendable under 37 CFR  1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. 

Telephone inquiries specific to this matter should be directed to Kenya A. McLaughlin, Attorney Advisor, at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET